LUCIEN C. PROBY, Jr., Circuit Judge.
This matter came on to be heard before me on an appeal from a judgment and conviction in the metropolitan court. The appellant, Priscilla Ann French, who was the defendant in the trial court, was charged with driving while under the influence of intoxicating liquor and reckless driving, in violation of sections 19.01-1 and 19.03-1 of the Traffic Ordinance of Dade County, as amended, and was adjudged guilty on both charges.
The sole question on appeal is whether the trial court erred in denying the appellant’s motion to quash the charges.
The record reflects that the appellant originally had been charged in complaints numbered 9-444961 and 9-445405, and these charges had been dismissed for lack of prosecution by the trial court on the defendant’s motion.
Subsequently, the same charges were refiled in the metropolitan court in complaints numbered 0-040733 and 0-040734, and the appellant was rearrested. The defendant filed her motion to quash on the ground that the court’s dismissal for lack of prosecution barred a refiling of the same charges against her. From the trial court’s order denying the motion to quash, the defendant appeals.
The county contends that the dismissal for lack of prosecution was a procedural step prior to trial on the merits, and did not act as a permanent discharge of the appellant from the violations charged.
This court, having found no reversible error in the trial of this cause, affirms the decision of the trial court.